Citation Nr: 0212911	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2. (Entitlement to service connection for a left leg 
condition.)

(The issue of entitlement to service connection for a left 
leg condition will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Carpenter Chartered


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 until 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's PTSD is productive of subjective complaints 
of intrusive memories, nightmares, suicidal ideation, 
detachment, memory loss, reduced attention span, restricted 
affect, sleep disturbance, violent outbursts and 
hypervigilance; such symptoms have resulted in total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In July 1998, the veteran submitted an application for 
compensation for a number of disorders, including PTSD.  In a 
February 1999 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent disability 
evaluation, effective July 1998.  In a letter received by the 
RO in June 1999, the veteran expressed his disagreement with 
respect to the evaluation assigned for his PTSD, claiming 
that the assigned rating did not adequately reflect the 
severity of the disability.  In November 1999, the veteran 
sought a original higher initial disability rating for PTSD.  
A statement of the case was issued in January 2000, and the 
veteran perfected his appeal with the submission of form VA-9 
in March 2000.  The veteran's substantive appeal phrased his 
PTSD claim as to include total disability due to individual 
unemployability (TDIU).  As the veteran was granted TDIU in a 
June 2001 rating decision, that issue is not the subject of 
the present appeal.  Moreover, that same June 2001 rating 
decision increased the veteran's disability evaluation for 
PTSD to 70 percent disabling, effective July 1998.  As that 
award did not constitute a total grant of the benefit sought, 
the appeal continues.  

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA provisions in a 
July 2001 letter to the veteran.  Thus, the veteran has been 
put on notice as to the new requirements regarding the duty 
to assist.  Moreover, the Board has reviewed the file, and 
finds that the requirements under the VCAA have been met.  In 
that regard, the Board concludes that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in January 2000 and 
supplemental statements of the case issued in April 2000, 
June 2000 and September 2001.  

The Board finds that the RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  For example, in a February 2001 letter, the 
RO advised the veteran that further evidence was needed to 
support his PTSD claim.  Enclosed with that letter was a VA 
Form 21-4142 for the release of medical records from Freeman 
Hospital.  As a result of those efforts, proper authorization 
was accomplished and documents from that facility are now of 
record.  Moreover, other private records are associated with 
the claims file, including a November 1998 letter from V.I., 
D.P.M., a psychiatric evaluation report dated December 1998 
from College Skyline Center, and letters dated in June 1999 
and April 2000 from H.R.D., Ph.D.  The file also contains VA 
outpatient treatment reports dated from May 1999 to September 
2000, and VA examination reports dated October 1998, December 
1999, November 2000 and May 2001.  Finally February 1999 
letter from the veteran's father is of record. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  As all available evidence identified 
by the veteran has been obtained, and as the veteran failed 
to respond when given an opportunity to identify further 
evidence, the obligation that the RO provide the claimant 
with any notice about how the responsibilities are divided 
between VA and the claimant in obtaining evidence is now 
moot.

Analysis

The veteran is presently assigned a 70 percent disability 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  Under that Code section, a 70 percent rating is 
warranted where the evidence demonstrates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Further review of Diagnostic Code 9411 shows that a 100 
percent rating is warranted where the evidence reveals total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Upon a thorough review of the evidence, the Board concludes 
that the veteran's disability picture for his service-
connected PTSD most nearly approximates the next-higher 100 
percent rating.  In so deciding, the Board notes the 
September 2000 finding, made in a VA outpatient treatment 
report, stating that the veteran's PTSD disabled him from any 
type of employment.  Thus, evidence of total occupational 
impairment exists, and such evidence is not contradicted by 
other medical findings of record.  

Regarding the veteran's level of social impairment, the Board 
notes that the record contains no fewer than six Global 
Assessment of Functioning (GAF) scores between 29 and 30, 
from December 1998 until April 2000.  A score from 21 to 30 
is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).
While the veteran was assessed GAF scores of 40 in March 2000 
and August 2000, and scores of 56 and 52 in October 1998 and 
December 1999, respectively, the majority of findings depict 
the more severe, lower scores.  The veteran's extensive 
symptomatology includes intrusive memories, nightmares, 
suicidal ideation, detachment, memory loss, reduced attention 
span, restricted affect, sleep disturbance, violent outbursts 
and hypervigilance.  While no medical professional has 
explicitly stated that the veteran had total social 
impairment, given the frequency of markedly low GAF 
assessments, and given the veteran's long list of very 
serious symptoms, the Board finds an approximate balance of 
positive and negative evidence exists on this point such as 
to give rise to a reasonable doubt in favor of the appellant.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Furthermore, such an outcome is in 
conformity with 38 C.F.R. § 4.1, which provides that the 
percentage ratings assigned should represent, as far as can 
be practically determined, the average impairment in earning 
capacity resulting from a service-connected disorder.  Here, 
the veteran was found to have total occupational impairment, 
and a 100 percent rating most appropriately reflects that 
finding.  
 

ORDER

A 100 percent disability rating for PTSD is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

